United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-1307
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                    Amjad Kattom

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                            Submitted: October 29, 2015
                             Filed: November 4, 2015
                                  [Unpublished]
                                  ____________

Before LOKEN, BOWMAN, and MURPHY, Circuit Judges.
                          ____________

PER CURIAM.

      Amjad Kattom directly appeals the sentence imposed by the district court1 after
he pleaded guilty to conspiring to possess controlled substances and analogues of

      1
       The Honorable Brian S. Miller, Chief Judge, United States District Court for
the Eastern District of Arkansas.
controlled substances with intent to distribute. His counsel has moved to withdraw,
and has filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing that the
sentence was unreasonable. Kattom has submitted a pro se brief in which he asks for
a shorter sentence and to be allowed to serve his sentence in Arkansas, rather than
Mississippi. We conclude that Kattom’s appeal waiver should be enforced and
prevents consideration of his claims. See United States v. Scott, 627 F.3d 702, 704
(8th Cir. 2010) (de novo review of validity and applicability of appeal waiver);
United States v. Andis, 333 F.3d 886, 889-90 (8th Cir. 2003) (en banc) (court should
enforce appeal waiver and dismiss appeal where it falls within scope of waiver, plea
agreement and waiver were entered into knowingly and voluntarily, and no
miscarriage of justice would result). We note that the court lacked authority to order
placement at any particular facility as the Bureau of Prisons (BOP) is solely
responsible for that decision. See 18 U.S.C. § 3621(b) (BOP shall designate place of
prisoner’s imprisonment and determine eligibility for drug treatment). Having
independently reviewed the record pursuant to Penson v. Ohio, 488 U.S. 75 (1988),
we find no nonfrivolous issues for appeal.

     Accordingly, we affirm the judgment of the district court, and we grant
counsel’s motion to withdraw.
                      ______________________________




                                         -2-